Citation Nr: 1037897	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  06-35 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to 
September 1981 and December 2003 to April 2005.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 decision rendered by the Chicago, 
Illinois Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO granted service 
connection for bilateral hearing loss disability and for 
tinnitus.  The RO assigned a noncompensable (zero percent) 
evaluation for the bilateral hearing loss disability and a 10 
percent evaluation for tinnitus.  The Veteran filed a timely 
appeal of the rating assigned for hearing loss disability.  


FINDINGS OF FACT

1.  On VA examination in October 2004 and November 2004, hearing 
loss disability was manifested by Level I hearing acuity in the 
right ear, and Level I hearing acuity in the left ear.  

2.  On VA examination in January 2009, hearing loss disability 
was manifested by Level I hearing acuity in the right ear and 
Level II hearing acuity in the left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable disability evaluation for 
bilateral hearing loss disability have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.85, Diagnostic 
Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009). 

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims held that VA 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claims; (2) that 
VA will seek to provide and (3) that the claimant is expected to 
provide. 

The Veteran's disagreement with the initial rating assigned for 
bilateral hearing loss disability arises out of a granted claim 
of service connection.  The Court observed that a claim of 
entitlement to service connection consists of five elements, of 
which notice must be provided prior to the initial adjudication: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see 
also 38 U.S.C.A. § 5103(a).  

Prior to initial adjudication of the Veteran's claim, he was sent 
a letter dated in October 2004 that satisfied the duty to notify 
provisions regarding service connection claims.  

A March 2006 letter provided notice of the manner in which VA 
assigns disability ratings and effective dates.  Although this 
letter was not sent prior to initial adjudication of the 
Veteran's claim, the claim was properly re-adjudicated in a 
September 2006 statement of the case.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376-77 (2006).  In addition, the Court has 
noted that once service connection has been granted, as is the 
case here, VA's VCAA notice obligations are fully satisfied.  See 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The Board also concludes VA's duty to assist has been satisfied.  
Service treatment records are in the file, including records 
documenting treatment otitis media and hearing loss.  The Veteran 
has identified outpatient treatment records through Siu 
Physicians and Surgeons and Methodist at Pekin.  VA obtained 
those records and they are associated with the Veteran's claims 
file.  In addition, VA has obtained his VA outpatient treatment 
records.  The Veteran has not referenced outstanding records that 
he wanted VA to obtain or that he felt were relevant to the 
claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).  The Veteran was provided VA 
audio examinations in November 2004, December 2006, and January 
2009.

Concerning these VA examinations, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The reports of the examinations 
reflect that the examiners reviewed the Veteran's medical 
history, recorded his current complaints, conducted appropriate 
audio examinations, and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of record.  
In addition, both the November 2004 and December 2006 examiners 
described the effects of the disability on the Veteran's ordinary 
activities of daily life.  See Martinak v. Nicholson, 21 Vet. 
App. 447, 455 (2007).  The Board therefore concludes that the 
examinations are adequate for rating purposes.  See 38 C.F.R. § 
4.2 (2009).

Initial Evaluation of Hearing Loss Disability

Disability ratings are determined by applying criteria set forth 
in VA's Schedule for Rating Disabilities.  Ratings are based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.

In a claim arising from an initial grant of service connection, 
it is not the present levels of disability that are of primary 
importance.  Rather, the entire period, (from the filing of the 
claim forward) is to be considered to ensure that consideration 
is given to the possibility of "staged ratings"; that is, 
separate ratings for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In 
this case, service connection was awarded from March 29, 2007.

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are rendered.  
See Bruce v. West, 11 Vet. App. 405, 409 (1998), quoting 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The 
criteria for rating hearing loss establish eleven auditory acuity 
levels designated from I to XI.  Tables VI and VII as set forth 
in the regulations are used to calculate the rating to be 
assigned.  38 C.F.R. § 4.85 (2009).  In instances where, because 
of language difficulties, the Chief of the Audiology Clinic or 
other examiner certifies that the use of both puretone averages 
and speech discrimination scores is inappropriate, Table VIa is 
to be used to assign a rating based on puretone averages.  38 
C.F.R. § 4.85(c) (2009).  When the puretone threshold at each of 
the four specified frequencies (1,000, 2,000, 3,000, and 4,000 
Hertz) is 55 decibels or more, Table VI or Table VIa is to be 
used, whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a) (2009).  Additionally, when the puretone threshold is 
30 decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will be 
elevated to the next higher numeral.  38 C.F.R. § 4.86(b) (2009).  

The Veteran's service treatment records reflect that he had 
severe ear infections while stationed in Iraq.  His symptoms 
worsened and he was transferred to Germany where he was diagnosed 
with acute otitis media and Eustachian tube dysfunction.  He 
reported symptoms of hearing loss and tinnitus.  An audiological 
report dated in August 2004 notes that the Veteran' had moderate 
high frequency sensorineural hearing loss on the right side with 
excellent speech discrimination and mixed loss on the left side  
with a slight conductive component in the lower frequencies and a 
more severe sensorineural hearing loss in the higher frequencies.  
An MRI performed in September 2004 was unremarkable.  

An audiogram conducted in October 2004 revealed puretone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

10
5
45
40
LEFT

10
30
55
55

These results yield a puretone threshold average of 25 in the 
right ear and 37.5 in the left ear.  Speech audiometry revealed 
speech recognition ability of 100 percent in the right ear and of 
92 percent in the left ear.  

The mechanical application of the Rating Schedule to the October 
2004 VA audiometric evaluation shows that the Veteran had level I 
hearing in his right ear and level I hearing in his left ear, 
which warrants a noncompensable evaluation under Diagnostic Code 
6100.  These results do not provide a basis for assigning a 
compensable disability evaluation.  

The Veteran underwent a VA audiologic examination in November 
2004.  Pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
15
50
50
LEFT

20
30
65
60

These results yield a puretone threshold average of 33.75 in the 
right ear and 43.75 in the left ear.  Speech audiometry revealed 
speech recognition ability of 100 percent in the right ear and of 
92 percent in the left ear.  

The mechanical application of the Rating Schedule to the October 
2004 VA audiometric evaluation shows that the Veteran had level I 
hearing in his right ear and level I hearing in his left ear, 
which warrants a noncompensable evaluation under Diagnostic Code 
6100.  These results do not provide a basis for assigning a 
compensable disability evaluation.  

In a November 2004 statement submitted as part of a Medical Board 
proceeding, the Veteran described his disability, noting that he 
could not understand voices on the telephone, that high pitched 
or loud noises created ear pain in the left ear, that his hearing 
aids "whistled," and that large rooms made it difficult to hear 
voices clearly.  

A VA audiology note dated in December 2005 indicates that the 
Veteran commented on his hearing aids stating that he received 
positive comments from his wife that she did not have to talk so 
loud.  

A VA audiology clinic note dated in March 2006 indicates that the 
Veteran is pleased with his hearing aid in his right ear, but the 
left ear sounds tinny and was uncomfortable at times.  

During a VA sinus examination in December 2006, the Veteran 
reported that he did not use the telephone with his left ear 
because of difficulty in discrimination.  

Finally, during a VA examination in January 2009, puretone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
10
40
50
LEFT

15
25
55
55

These results yield a puretone threshold average of 28.75 in the 
right ear and 37.50 in the left ear.  Speech audiometry revealed 
speech recognition ability of 92 percent in the right ear and of 
88 percent in the left ear.  

The mechanical application of the Rating Schedule to the October 
2004 VA audiometric evaluation shows that the Veteran had level I 
hearing in his right ear and level II hearing in his left ear, 
which warrants a noncompensable evaluation under Diagnostic Code 
6100.  These results do not provide a basis for assigning a 
compensable disability evaluation.  To the extent that the 
Veteran contends that his hearing loss is more severe than 
current evaluation, the Board observes that the Veteran, while 
competent to report symptoms such as difficulty hearing and 
having others talk louder, is not competent to report that his 
hearing acuity is sufficient to warrant a compensable evaluation 
under VA's tables for rating hearing loss disabilities because 
such an opinion requires medical expertise which they have not 
been shown to have.  See Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board recognizes that the Veteran sustained a serious hearing 
loss injury during service.  It is important, however, for the 
Veteran to recognize that service connection is in effect for the 
hearing loss disability.  The question before the Board is the 
appropriate disability rating.    Even after considering the 
effects of the hearing loss disability on the Veteran's daily 
life, the Board finds that the criteria for an initial 
compensable rating are not met.  In this respect, the Board has 
considered the Veteran's contention that he was able to hear 
better in the soundproof room used for audiological testing than 
in other natural environments.  The Board is sympathetic to his 
contention.  The Court, however, has held that VA audiological 
examinations are designed for one purpose, i.e., to obtain the 
information necessary for the full and accurate application of 
the hearing loss rating schedule.  Martinak v. Nicholson, 21 Vet. 
App. 447, 454.  The Court also upheld VA's policy of conducting 
audiological testing in a soundproof room.  Id. at 455.  

In addition, the Board has considered whether the Veteran is 
entitled to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the Veteran's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service- connected 
bilateral hearing loss disability is inadequate.  A comparison 
between the level of severity and symptomatology of the hearing 
loss disability with the established criteria shows that the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  In addition, it is important to note 
that the Veteran is in receipt of a separate compensable 
evaluation for service-connected tinnitus and status post 
septoplasty with polyps and sinusitis.  

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
Board finds that the evidence does not demonstrate an exceptional 
or unusual clinical picture beyond that contemplated by the 
rating criteria.

In short, there is nothing in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board, therefore, has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.  


ORDER

An initial compensable evaluation for service-connected bilateral 
hearing loss disability is denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


